Citation Nr: 1749071	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  09-30 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for allergic rhinitis.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel
INTRODUCTION

The Veteran served on active duty from July 1980 to June 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2012.  In a March 2016 Board decision and remand, the Veteran's claim for entitlement to a compensable initial rating for allergic rhinitis was denied.  In the same Board decision, the Veteran's claim for entitlement to service connection for sleep apnea was remanded for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the claim for entitlement to a compensable initial rating for allergic rhinitis, the Veteran appealed the March 2016 decision and remand to the United States Court of Appeals for Veterans Claims (Court).  In response to a September 2016 Joint Motion for Remand (JMR), the Court, in part, vacated the Board's decision regarding the issue and remanded the matter to the Board for compliance with the terms of the JMR.  Subsequently, both issues on appeal were returned to the Board, and in February 2017, the Board remanded the case for further development.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's February 2017 remand, the Veteran was afforded VA examinations for her service-connected allergic rhinitis and claimed sleep apnea disabilities.  VA medical opinions were also obtained.  

Although the case was subsequently returned to the Board, a review of the Veteran's claims file fails to show that a supplemental statement of the case (SSOC) regarding the issues on appeal is of record.  If the AOJ did issue an SSOC, it has not been associated with the electronic claims file.  Therefore, the Board may not properly consider the evidence or issue a decision at this time, and must remand the case to allow the AOJ opportunity to readjudicate the Veteran's claims and issue the Veteran a SSOC which addresses all the additional medical evidence associated with the claims following the February 2017 Board remand.  See 38 C.F.R. §§ 19.31, 19.37 (2016).

Accordingly, the case is REMANDED for the following action:

The AOJ should review all of the evidence associated with the Veteran's claims file since the February 2017 Board remand and issue an appropriate SSOC unless the benefits sought are granted in full.  An appropriate period of time should be allowed for response from the Veteran and her representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




